Citation Nr: 0604465	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a right foot fourth 
proximal phalanx fracture.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected cervical and lumbar spine 
degenerative joint disease, prior to February 19, 2004.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative joint disease of 
the cervical spine, from February 19, 2004.

4.  Entitlement to a disability rating in excess of 20 
percent for service-connected degenerative joint disease of 
the thoracolumbar spine, from February 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from June 1975 to June 1979 
and from June 1982 to June 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Oakland, 
California, which granted entitlement to service connection 
for residuals of a right foot fourth proximal phalanx 
fracture and assigned a noncompensable disability rating 
effective as of July 1, 1998.  The RO also granted 
entitlement to service connection for cervical and lumbar 
spine degenerative joint disease and awarded a combined 10 
percent disability rating as of July 1, 1998.

During the pendency of this appeal, by rating action dated in 
July 2004, the RO awarded a separate disability rating for 
the veteran's service-connected degenerative joint disease of 
the cervical spine and degenerative joint disease of the 
thoracolumbar spine.  The RO assigned a 10 percent disability 
rating for the service-connected degenerative joint disease 
of the cervical spine, effective as of February 19, 2004, and 
a 10 percent disability rating for the service-connected 
degenerative joint disease of the thoracolumbar spine, 
effective as of February 19, 2004.  By rating action dated in 
March 2005, the RO assigned a 20 percent disability rating 
for the service-connected degenerative joint disease of the 
thoracolumbar spine, effective as of February 19, 2004.




FINDINGS OF FACT

1.  There is no evidence of malunion or nonunion of the 
tarsal or metatarsal bones.

2.  Prior to February 19, 2004, the cervical and lumbar spine 
were manifested by degenerative changes but no limitation of 
motion or painful motion.

3.  From February 19, 2004, the cervical spine is manifested 
by moderate limitation of motion.

4.  From February 19, 2004, the thoracolumbar spine is 
manifested by severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating 
residuals of a right foot fourth proximal phalanx fracture 
are not met.  38 U.S.C.A. § 1155, 5103,  5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5283 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for cervical and lumbar spine degenerative joint 
disease, prior to February 19, 2004, have not been met.  38 
U.S.C.A. §§ 1155,  5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5010, 5299 (as in effect prior to 
September 23, 2002); 38 C.F.R.  § 4.71a, Diagnostic Codes 
5010, 5299 (as in effect from  September 23, 2002 to 
September 25, 2003); 38 C.F.R. §§ 4.1,  4.2, 4.3, 4.7, 4.14, 
4.40, 4.45 (2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a,  Diagnostic Codes 5235 
- 5243 (as in effect from September 26,  2003)).

3.  The criteria for a disability rating of 20 percent, and 
not higher, for degenerative joint disease of the cervical 
spine, from February 19, 2004, have been met.  38 U.S.C.A. §§ 
1155,  5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010, 5299 (as in effect prior to September 
23, 2002); 38 C.F.R.  § 4.71a, Diagnostic Codes 5010, 5299 
(as in effect from  September 23, 2002 to September 25, 
2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45 
(2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a,  Diagnostic Codes 5235 - 5243 
(as in effect from September 26,  2003)).

4.  The criteria for a disability rating of 40 percent, and 
not higher, for degenerative joint disease of the 
thoracolumbar spine, from February 19, 2004, have been met.  
38 U.S.C.A. §§ 1155,  5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5299 (as in effect 
prior to September 23, 2002); 38 C.F.R.  § 4.71a, Diagnostic 
Codes 5010, 5299 (as in effect from  September 23, 2002 to 
September 25, 2003); 38 C.F.R. §§ 4.1,  4.2, 4.3, 4.7, 4.14, 
4.40, 4.45 (2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a,  Diagnostic Codes 5235 
- 5243 (as in effect from September 26,  2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in January 2004.  The veteran was 
told what was required to substantiate his claims and about 
his and VA's respective duties.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

The veteran's claim was initially adjudicated by the RO in 
August 1999.  To the extent that adequate notice was not 
provided to the veteran prior to initial adjudication of his 
claim, this was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, as the evidence 
received following the notice letter was subsequently 
considered by the RO.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received additional pre-adjudicatory notice.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional available, relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in March 1999, 
February 2004 and December 2004.  The evaluations were 
thorough in nature and provided findings that are more than 
adequate for rating purposes.  That is, the evidence is 
sufficient to determine whether a higher initial rating or an 
increased staged rating is appropriate for the veteran's 
respective service-connected disabilities currently on 
appeal.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 

The requirements of the VCAA have been met by the RO to the 
extent possible and the Board turns to an evaluation of the 
veteran's claims on the merits. 

Higher disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Right foot fourth proximal phalanx fracture

The veteran's service-connected residuals of a right foot 
fourth proximal phalanx fracture has been evaluated under 38 
C.F.R. § 4.71, Diagnostic Code 5283, which provide the 
criteria for the malunion or nonunion of the tarsal or 
metatarsal bones. Moderate malunion or nonunion of the tarsal 
or metatarsal bones warrant a 10 percent disability rating.  
A 20 percent disability rating requires moderately severe 
malunion or nonunion.  A 30 percent disability rating 
requires severe malunion or nonunion.   

The veteran fractured his right foot fourth proximal phalanx 
in service in January 1995.  A VA examination report dated in 
March 1999 shows that he had a normal gait with full range of 
motion of the ankle and foot.  There was no evidence of 
abnormality.  The diagnosis was history of a fracture of the 
right foot, healed.

A private medical record from P. J. Nugent, M.D., dated in 
June 2000, shows that the veteran had normal reflexes of the 
ankle, bilaterally, and downgoing reflexes of the plantar, 
bilaterally.  Sensation of both feet and all toes was normal.  
He had full range of motion of both ankles.

A VA examination report dated in February 2004 shows that the 
veteran reported having never had surgery on the right foot.  
Physical examination revealed muscular strength in the lower 
extremities was equal and normal, right and left, involving 
foot, ankle, calf, knee, and thigh.  There was no tenderness 
or swelling of the foot or ankle.  The ankle motion was from 
the neutral position to plantar flexion of 35 degrees.  There 
was no tenderness or swelling or crepitation on motion, nor 
was there laxity of the supporting ligaments. The foot could 
be brought from full pronation to supination without pain or 
tenderness.  There was no swelling or abnormal calluses.  
Toes were normal.  Shoes showed no abnormal wear pattern and 
gait was normal.  X-rays of the foot and ankle were negative 
for evidence of old trauma or evidence of any pathology.  The 
examiner concluded that there was no evidence of residuals of 
injury to the foot or ankle. 

A VA examination report dated in December 2004, shows that 
the veteran reported pain in his foot, particularly after 
prolonged walking or standing.  He stated that over time, the 
pain in the right foot caused him to have an abnormal gait.  
He reported functional limitations in standing or walking.  
He was currently employed in a job (since August 2004) that 
allowed him to sit instead of stand.  The veteran stated that 
prior jobs required prolonged periods of standing, which 
resulted in his dismissal because he could not tolerate the 
standing because of his foot.  He described pain in the 
forefoot on the lateral aspect of the foot where he sustained 
the broken toes.  The veteran was currently employed full 
time as an instructor for the Navy.  The examiner stated that 
walking was a chore for the veteran, especially if it 
required prolonged distances.  He stated that the veteran's 
usual occupation was affected because he could not hold a job 
for very long.  He could not lift, sit, or stand for any 
length of time.  

Physical examination of the right foot revealed no evidence 
of any calluses or breakdown.  There did not appear to be any 
skin changes or vascular changes.  The veteran had normal 
pulses in the dorsalis pedis and posterior tibial position in 
both the right and the left foot.  There was no evidence of 
any hammertoes, high arch, clawfoot or any other deformity.  
There was no evidence of flatfoot, so there was no evaluation 
for flatfoot.  There was no evidence of any valgus or any 
type of abnormal angulation of the right foot metatarsals.  
Dorsiflexion of the right ankle was to 15 degrees with pain.  
Plantar flexion was to 40 degrees with minimal pain.  After 
repetitive motion of the ankle, pain was on a level of two on 
a scale of one to 10.  

The Board finds that the record is absent for any medical 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones of the right great toe pursuant to Diagnostic Code 
5283.  This is confirmed by X-rays revealing a normal right 
foot.  VA examination in March 1999 showed no evidence of any 
abnormality, with a diagnosis of history of a fracture of the 
right foot, healed.  In February 2004, the VA examiner stated 
that the veteran's toes were normal and that there was no 
evidence of residuals of injury to the foot or ankle.  Most 
recently in December 2004, the VA examiner reported that 
there was no evidence of any valgus or any type of abnormal 
angulation of the right foot metatarsals.  

The Board has also considered the potential application of 
the criteria available under Diagnostic Code 5284, which 
provides for other foot injuries.  Moderate residuals of foot 
injuries warrant a 10 percent disability rating.  A 20 
percent  disability rating requires moderately severe 
residuals.  A 30 percent disability rating requires severe 
residuals.  However, no abnormality of the right fourth toe 
has been identified on examination.  Objectively, the 
clinical data is absent for any medical findings that show 
functional impairment of gait or ambulation attributable to 
the residuals of the right foot fourth proximal phalanx 
fracture that would equate to a moderate foot injury under 
Diagnostic Code 5284.  

Also consideration may be given to unilateral hallux rigidus, 
which is rated as severe hallux valgus.  See 38 C.F.R. §  
4.71a, Diagnostic Code 5281.  Under Diagnostic Code 5280, 
unilateral hallux valgus a 10 percent disability rating is 
authorized for severe hallux valgus, if equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head.  Again, there is no current 
medical evidence of the hallux valgus, particularly that 
which would equate to severe disability, equivalent to 
amputation of the toe under Diagnostic Codes 5280 and 5281. 

The Board finds that the veteran's residuals of a right foot 
fourth proximal phalanx fracture do not approximate the 
criteria necessary for a compensable disability evaluation 
under the applicable scheduler criteria.  38 C.F.R. §  4.7. 

The veteran's residuals of a right foot fourth proximal 
phalanx fracture involves a joint, therefore the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 are for consideration.  
See DeLuca v.  Brown, 8 Vet. App. 202 (1995).  There is no X-
ray evidence of arthritis of the right foot.  While some pain 
on motion of the ankle was demonstrated in December 2004, the 
veteran is not service connected for a right ankle 
disability.  In any event, the reported pain is limited to 
repetitive motion, and it has been described as only a two on 
a ten point scale.  The  Board concludes that there is no 
medical evidence of  pain on motion or other functional 
impairment of the right fourth toe warranting a compensable 
evaluation under 38  C.F.R. §§ 4.40, 4.45.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim, and a compensable evaluation for 
residuals of a right foot fourth proximal phalanx fracture is 
not warranted.

Cervical and lumbar spine degenerative joint disease, prior 
to February 19, 2004

The veteran's cervical and lumbar spine degenerative joint 
disease was originally evaluated by the RO under Diagnostic 
Codes 5010-5299.  A 10 percent disability rating was 
assigned.  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Rating Schedule, but are rated by analogy to 
similar disabilities under the Rating Schedule.  See 38 
C.F.R. §§ 4.20, 4.27.

According to Code 5010, joints affected by degenerative 
changes are to be evaluated under the diagnostic criteria 
evaluating limitation of motion in the affected joint.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
is to be evaluated as 20 percent disabling.  X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups is to be rated as 10 percent disabling.  
The percentage ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose 
of rating disability from arthritis, multiple involvements of 
the cervical, dorsal, and lumbar vertebrae are considered a 
group of minor joints, ratable on par with major joints.  
38 C.F.R. § 4.45(f).

Again, Diagnostic Code 5010 provides that arthritis due to 
trauma, substantiated by X-ray findings, will be rated based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint(s) involved.  Limitation of 
motion of the cervical spine was evaluated under Diagnostic 
Code 5290.  Under that provision, a 10 percent rating was 
assignable for slight limitation of motion of the cervical 
spine, a 20 percent evaluation was warranted for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating was warranted for severe limitation of motion of the 
cervical spine.  Limitation of motion of the lumbar spine was 
evaluated under Diagnostic Code 5292, where a 10 percent 
rating was assignable for slight limitation of motion of the 
lumbar spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbosacral spine, and a 40 
percent rating was warranted for severe limitation of motion 
of the lumbosacral spine.

The veteran injured his neck with left upper extremity 
symptoms in 1991, with extended medical treatment and 
physical therapy.  He reported that treatment with 
physiotherapy was given with relief of low back discomfort, 
except for occasions of slight flares of discomfort with 
overuse of the back.  He reported recurrent episodes of 
soreness and pain over the base of the neck.

The March 1999 VA examination report shows that the veteran 
reported recurrent episodes of soreness and pain over the 
base of his neck.  He indicated and area of recurrent 
discomfort over the base of the left neck extending over the 
left scapular area, usually aggravated with lifting heavy 
objects of reaching objects above the head.  X-rays revealed 
a normal lordotic curvature at C5-6 with some hypertrophy at 
the vertebral body margins.  There was no evidence of 
significant encroachment of nerves on either side.  There was 
full range of motion of the neck.  

The veteran also reported occasional slight flares of 
discomfort in the low back with overuse.  He reported 
occasional slight discomfort in the midline in the lumbar 
region, and occasional slight radiation across the left 
buttock, though this was also described as an early symptom 
which did not reoccur after physiotherapy.  Physical 
examination revealed that he stood erect with normal 
curvatures in the spine seen on clinical examination.  
Forward flexion was accomplished to touching within two 
inches of the floor.  Lateral bending was equal and regular.  
Straight leg raising was to 65 degrees.  X-rays of the lumbar 
spine showed normal vertebral bodies with a slight decrease 
of the L5-S1 interspace.  The diagnosis was degenerative 
joint disease.

The June 2000 evaluation report from Dr. Nugent reveals that 
the veteran reported moderate to severe intermittent lumbar 
spine pain which had been present for a couple of weeks.  He 
also reported weakness of the lumbar spine, but denied any 
spasms.  He was currently not working, but attending school.  
Activities such as bending, walking, and lifting aggravated 
his lumbar spine.  Physical examination revealed range of 
motion of the back to be 100 percent, except for flexion 
which was 95 percent of normal.  Back motion character was 
non-synchronous.  The muscles were tense, but no spasms were 
noted.  X-rays revealed good lordotic curvature; mild 
degenerative changes at L1-L4 and moderate degenerative 
changes at L5-S1; disc space narrowing at L5-1; and no acute 
bony abnormalities seen.  The impression was lumbar spine 
pain, degenerative disc disease of the lumbar spine, and 
lumbar spine strain.  The examiner stated that the veteran 
was temporarily, partially disabled thorough July 2000, with 
restriction of certain activities.  

After reviewing the evidence of record, with respect to 
Diagnostic Code 5292, on examinations in March 1999 and in 
June 2000 the veteran had essentially full range of motion of 
the lumbosacral spine.  These findings clearly do not 
represent slight or moderate limitation of motion, nor were 
they described by the examiner as such.  Likewise, the 
evidence does not show a cervical disability is productive of 
slight or moderate disability due to limitation of motion of 
the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  In that regard, the above examination reports also 
demonstrated full range of motion of the cervical spine.  
Accordingly, a higher and/or separate ratings are not 
warranted under Diagnostic Codes 5290 and 5292.  Nor were 
there any complaints or findings of x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
There was only involvement of one minor joint group.  See 38 
C.F.R. §§ 4.45(f), 4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Code 5295, which provides for a 10 percent rating 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 
maximum 40 percent rating is warranted for severe lumbosacral 
strain, with a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

With respect to these criteria, however, there were no 
complaints or findings of muscle spasm on extreme forward 
bending or loss of lateral spine motion.  Thus, the veteran 
is not entitled to an increased rating under Diagnostic Code 
5295.  Lateral bending was equal and regular on VA 
examination in March 1999.  In June 2000, the veteran denied 
any spasms and none were noted.  Lateral bending was also 100 
percent of normal at that time.

The veteran is not service connected for intervertebral disc 
syndrome, therefore, consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 is not warranted.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  
Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

A General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  However, as 
noted above, the veteran is not service connected for 
degenerative disc disease of the spine.  

The Board finds that the amended criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
cervical and lumbar disability have not been met.  As set 
forth above, the most probative evidence of record shows that 
the veteran has essentially normal range of motion of both 
the cervical and lumbar spine.  There were no complaints or 
findings of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Again, 
in June 2000 the veteran denied any spasms and none were 
noted on examination.  In summary, based on the most 
probative evidence of record, a rating in excess of 10 
percent is not warranted under the amended criteria discussed 
above.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The Board has considered whether the veteran's reports 
of pain on use, in and of itself, would warrant a rating in 
excess of 10 percent.  Again, his lack of objective 
demonstration of pain during examination shows that there is 
no probative evidence of any objective findings such as 
weakness, muscle atrophy, or other evidence of disuse.  Thus, 
the Board finds no basis for the assignment of a rating in 
excess of 10 percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for a cervical and lumbar spine 
degenerative joint disease, prior to February 19, 2004, have 
not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b)(West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Degenerative joint disease of the cervical spine, from 
February 19, 2004

A VA examination report dated in February 2004 shows that the 
veteran reported injuring his cervical spine after a fall 
while doing routine maintenance on an aircraft during 
service.  He was not employed.  Physical examination of the 
cervical spine shows that he could flex the neck to 20 
degrees at which time the chin would rest on the chest; 
extend the cervical spine 35 degrees; leaning to the left and 
to the right 20 degrees, which was somewhat limited; and 
rotate the chin to the right and left 70 degrees each.  These 
cervical motions were not painful and were not accompanied by 
crepitus.  When examined by placing him in the reclining 
position on the examining table and putting the hips through 
wide a range of motion to manipulate the lower back, there 
was no painful response and he was observed to get on and off 
the examining table and move from prone to supine with 
dexterity and without evidence of stiffening of the spine or 
discomfort and to get to his shoes well.  Regarding the neck, 
there was no crepitation, atrophy or tenderness.  No 
expression of pain on putting the neck through ranges of 
motion.  There was some limitation of motion, without pain or 
crepitus or neurological impairment.  The examiner concluded 
that the cervical spine exam was incomplete as there were no 
X-rays. 

The VA examination report dated in December 2004, shows that 
the veteran reported pain in his neck and upper back, 
primarily at the C-5, C-6 and T-1 levels.  He described the 
pain as constant, occasionally with a headache.  He 
characterized the pain as sharp with the intensity of eight 
on a scale of one to 10.  He would have flare-ups primarily 
in the morning, which seemed to be the precipitating factor, 
alleviated with repositioning.  He described a significant 
functional impairment as result of his cervical pain.  
Physical examination revealed no asymmetry of the spine.  
Range of motion of the cervical spine was extension 40 
degrees of flexion with significant pain, 60 degrees of 
extension, 40 degrees of right lateral rotation (very 
uncomfortable), 80 degrees of left lateral rotation, and 30 
degrees of lateral flexion with pain, bilaterally.  The 
diagnosis was degenerative joint disease of the cervical 
region.  The examiner concluded that due to the veteran's 
weakened movements, excessive fatigability, and 
incoordination as a result of his pain, he had a 50 percent 
diminishment of excursion, strength, speed, coordination and 
endurance.  After repetitive motion, pain in the spine was at 
a level of 8.

As noted above, limitation of motion of the cervical spine 
under Diagnostic Code 5290 required moderate limitation of 
motion of the cervical spine for the assignment of a 20 
percent disability rating, and a 30 percent rating was 
warranted for severe limitation of motion of the cervical 
spine.  

Under the revised rating criteria, the veteran's service-
connected cervical spine disability is rated under the 
general rating formula for diseases and injuries of the 
spine.  Under this formula, degenerative arthritis of the 
spine (Diagnostic Code 5242) is rated as follows with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned when 
forward flexion of the cervical spine is 15 degrees or less, 
or there is favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

Note (1) following the general rating formula reflects that 
for VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  Note (4) 
provides that each range of motion measurement is to be 
rounded to the nearest five degrees.

After reviewing the entire medical record, the Board finds 
that an evaluation of 20 percent for the veteran's 
degenerative joint disease of the cervical spine is warranted 
under the old and new rating criteria.

The veteran's most recent VA examination report showed that 
range of motion of the cervical spine was 40 degrees of 
flexion, 60 degrees of extension, 40 degrees of right lateral 
rotation, 80 degrees of left lateral rotation, and 30 degrees 
of lateral flexion, bilaterally.  However, the examiner 
stated that due to the veteran's weakened movements, 
excessive fatigability, and incoordination as a result of his 
pain, he had a 50 percent diminishment of excursion, 
strength, speed, coordination and endurance.  Accordingly, 
the Board finds that a 20 percent rating is warranted.  As 
there is no evidence that forward flexion of the cervical 
spine would be limited to 15 degrees or less, even with 
consideration of pain on use, a 30 percent rating is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45 (2005).  For example, 
even if the Board were to reduce the range of motion 
demonstrated on examination by 50%, flexion would then be to 
20 degrees.  There have been no findings of ankylosis of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

When the cervical spine disability is evaluated under the old 
rating criteria, and in light of all the medical records, 
including reported degrees of motion of the cervical spine, 
and the effects of pain on use (38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), it is found 
that the appellant's degenerative joint of the cervical spine 
is productive of no more than moderate limitation of motion, 
warranting a 20 percent rating under Code 5290.  The evidence 
does not demonstrate severe limitation of motion of the 
cervical spine as required for a higher rating.  The 
preponderance of the evidence is against the assignment of a 
rating higher than 20 percent under both the old and new 
criteria.  See 38 U.S.C.A. § 5107(b) (West 2004); Gilbert, 1 
Vet. App. at 49.

Degenerative joint disease of the thoracolumbar spine, from 
February 19, 2004

The February 2004 VA examination report dated shows that the 
veteran presented at the examination without ambulatory aids.  
He complained of pain.  He walked a mile a day, but stopped 
frequently to rest his back.  He heel and toe walked normally 
and the pelvic shifting and wobble normally seen in walking 
was not associated with spasm or expressions of pain.  He 
could lean forward until the fingertips were just above the 
level of the ankle.  Flexion in the entire lumbar and 
lumbosacral area was measured at 30 degrees, extension at 40 
degrees, leaning to the left and right at 25 degrees.  When 
the veteran was examined by placing him in the reclining 
position on the examining table and putting the hips through 
wide a range of motion to manipulate the lower back, there 
was no painful response and he was observed to get on and off 
the examining table and move from prone to supine with 
dexterity and without evidence of stiffening of the spine or 
discomfort and to get to his shoes well.  There was decreased 
perception of light touch and pin prick which did not fit an 
anatomical pattern, and the rest of the exam for residuals of 
the lumbar spine problem was negative so that one could not 
determine evidence of old injury of the lumbar spine without 
the films ordered.  The examiner concluded that physical 
examination of the lumbar spine was negative, but incomplete 
due to lack of X-rays.

The December 2004 VA examination report showed that the 
veteran reported pain in the lower back.  He did not require 
the use of a cane, walker or another assistive device to 
ambulate.  Physical examination revealed no asymmetry of the 
spine.  Range of motion of the lumbar spine 45 degrees of 
forward flexion with pain, 15 degrees of extension with 
significant pain, 15 degrees of lateral flexion with pain, 
bilaterally, and 20 degrees of lateral rotation with pain, 
bilaterally.  The diagnosis was degenerative joint disease of 
the lumbar region.  The examiner added that due to his 
weakened movements, excessive fatigability, and 
incoordination as a result of his pain, he had a 50 percent 
diminishment of excursion, strength, speed, coordination and 
endurance.  Pain at the spine was at the level of eight out 
of 10.  

As noted above, previously criteria under Diagnostic Code 
5295 for lumbosacral strain provided a 20 percent rating 
where there was muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating was warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine, which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides for a 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is assigned for forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

In view of the above findings on VA examination in December 
2004, including the additional 50 percent diminishment due to 
pain, the Board finds that the veteran has limitation of 
motion of the lumbar spine warranting the assignment of a 40 
percent rating under the old and new rating criteria, i.e., 
38 C.F.R. § 4.71a, Diagnostic Code 5292 and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  

There is no higher rating available under Diagnostic Code 
5295.  As discussed above, the veteran is not service 
connected for degenerative disc disease, therefore, 
consideration of Diagnostic Codes 5293 and 5243 is not in 
order.  Nor have there been any findings of unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242.  The preponderance of the 
evidence is against the assignment of a rating higher than 40 
percent under both the old and new criteria.  See 38 U.S.C.A. 
§ 5107(b) (West 2004); Gilbert, 1 Vet. App. at 49.



Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  
"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in the February 2000 statement of the case.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
disabilities.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result these conditions.  The veteran was in school in March 
1999 and employed full time in December 2004.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disabilities.  The disabilities are 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected residuals of a right foot fourth proximal 
phalanx fracture is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected cervical and lumbar spine 
degenerative joint disease, prior to February 19, 2004, is 
denied.

Entitlement to a disability rating of 20 percent for service-
connected degenerative joint disease of the cervical spine, 
from February 19, 2004, is granted subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 40 percent for service-
connected degenerative joint disease of the thoracolumbar 
spine, from February 19, 2004, is granted subject to 
controlling regulations governing the payment of monetary 
benefits.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


